COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-07-086-CV

SHELLY JO BISHOP	APPELLANT

AND/OR ALL OTHER OCCUPANTS



V.



MORTGAGE ELECTRONIC REGISTRATION SYSTEM, INC.,           APPELLEES

AS BENEFICIARY, AND MIDLAND MORTGAGE CO., 

AS SERVICER, ITS SUCCESSORS AND ASSIGNS



----------

FROM COUNTY COURT AT LAW NO. 2
 
OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On July 24, 2007, we notified appellant that her brief had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).  T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss the appeal for want of prosecution unless appellant or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing the appeal.  We have not received any response.

Because appellant’s brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).



PER CURIAM 		



PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  August 16, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.